— Final order affirmed, without costs of this appeal to any party. All concur. (The final order denies petitioner’s application for an order requiring the Municipal Civil Service Commission to prescribe rules for classification of positions in the Civil Service, and directs the City Manager to give due consideration to the status of petitioner and the quality of his work in setting salary rates within the grades established.) Present — Cunningham, P. J., Dowling, Harris, McCurn and Larkin, JJ. [See post, p. 958.]